UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6425



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES GILBERT BERRY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (5:02-cr-30046-jpj-10; 7:05-cv-00574-jpj)


Submitted: June 15, 2006                        Decided: June 20, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Abraham Sanzone, SANZONE & BAKER, PC, Lynchburg, Virginia,
for Appellant. William Frederick Gould, OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               James Gilbert Berry seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and

subsequent motion to reconsider.                   The orders are not appealable

unless     a   circuit   justice      or     judge     issues   a    certificate   of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district      court   is    debatable        or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Berry has not made the requisite showing.

See United States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005)

(holding that United States v. Booker, 543 U.S. 220 (2005), is not

retroactively       applicable        to     cases     on    collateral     review).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED



                                           - 2 -